DECISION
The application of the above-named defendant for a review of the sentence of 20 years imposed on September 30, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be amended to 10 years with 7 years suspended, and the Defendant shall be designated as nondangerous.
The reasons for the amendment are to make this Defendant’s sentence consistent with the reduction of sentence which was given to the Co-Defendant, Gordon Turcott. This Board was also influenced by a letter from Jerold Devich, Parole *14Officer, who indicated he felt the sentence was excessive and recommended a reduction.
DATED this 18th day of January, 1983.